Exhibit Execution copy DEED OF PLEDGE OF SHARES (CME Media Enterprises B.V.) This seventeenth day of September two thousand and nine, there appeared before me Rudolf van Bork, civil law notary officiating in Amsterdam, the Netherlands: Oscar Alexander Pfeiffer, born in Rotterdam, the Netherlands, on the twenty-fourth day of December nineteen hundred and seventy-six, employed at Fred. Roeskestraat 100, 1msterdam, the Netherlands, in this respect acting as authorized representative of: 1. Central European Media Enterprises N.V., a public company (naamloze vennootschap) incorporated under the laws of the Netherlands Antilles, having its registered offices in Curaçao, Netherlands Antilles, and its office address at Schottegatweg Oost 44, Curaçao, Netherlands Antilles, and registered with the Commercial Register of the Curaçao Chamber of Commerce and Industry under number 67248 (the "Pledgor"); 2. The Law Debenture Trust Corporation p.l.c., a company incorporated under the laws of England and Wales, having its registered offices at Fifth floor, 100 Wood Street, London EC2V 7EX, United Kingdom (the "Pledgee"); 3. TheBank of New York Mellon,a corporation incorporated under the laws of the State of New York, United States of America, acting through its London Branch, having its registered offices at One Canada Square, London E14 5AL, United Kingdom (the "Note Trustee"); and 4. CME Media EnterprisesB.V., a private company with limited liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands, having its registered offices in Amsterdam, the Netherlands, and its office address at Dam 5B, 1msterdam, the Netherlands, registered with the trade register of the Chamber of Commerce for Amsterdam, the Netherlands, under file number 33246826 (the "Company"). Powers of attorney. The authorization of the person appearing is evidenced by four (4) written powers of attorney, copies of which shall be attached to this deed (Annex I). The person appearing declared the following: The Pledgor and the Pledgee have agreed as follows: Whereas: a. in the Indenture, as defined hereafter, the Pledgor has assumed the obligation to provide security to the Pledgee, in the form of a right of pledge; b. in complying with the aforementioned obligation, the Pledgor and the Pledgee wish to hereby establish a sixth priority right of pledge with respect to the Shares (as defined hereafter) under the following terms. Definitions. Article 1. In this deed, the following words shall have the following meaning: a. an "Event of Default": each "Event of Default" as defined in Section 1.1 of the Indenture, as well as, insofar as not included in that definition, each Event of Statutory Default; b. an "Event of Statutory Default": each event where the Pledgor is in default (verzuim), as defined in Section 6:81 of the Dutch Civil Code, in the performance of one or more of the Secured Obligations; c. "Existing Rights of Pledge": means the rights of pledge on the Shares (as defined hereinafter) created in favor of (i) JPMorgan Chase Bank, N.A., London Branch, on the fifth day of May two thousand five pursuant to that certain notarial deed of pledge dated the fifth day of May two thousand and five among inter alia JPMorgan Chase Bank, N.A., London Branch, the Pledgor and the Company, (ii) European Bank for Reconstruction and Development on the twenty-first day of July two thousand and six pursuant to that certain notarial deed of pledge dated the twenty-first day of July two thousand and six among the Pledgor, European Bank for Reconstruction and Development and the Company, (iii) the Bank of New York, on the sixteenth day of May two thousand and seven pursuant to that certain notarial deed of pledge dated the sixteenth day of May two thousand and seven among the Pledgor, the Bank of New York and the Company, (iv) European Bank for Reconstruction and Development on the twenty-second day of August two thousand and seven pursuant to that certain notarial deed of pledge dated the twenty-second day of August two thousand and seven among the Pledgor, European Bank for Reconstruction and Development and the Company, and (v) the Bank of New York, on the tenth day of March two thousand and eight pursuant to that certain notarial deed of pledge dated the tenth day of March two thousand and eight among the Pledgor, the Bank of New York and the Company; d. "Future Shares" means any and all futureshares in the capital of the Company to be acquired (either through issue, purchase, distribution or otherwise) by the Pledgor after the date of this deed; e. the "Indenture": the indenture dated the seventeenth day of September two thousand and nine, between inter alia the Issuer (as defined below), the Pledgee and the Pledgor; f. the "Issuer": Central European Media Enterprises Ltd., a company established under the laws of Bermuda; g. the "Loan Agreement": means the loan agreement dated the twenty-first day of July two thousand six, between the Issuer, as borrower and European Bank for Reconstruction and Development, as lender; h. the "Parallel Debt": shall mean the Parallel Debt (as defined in Section 11.9 of the Indenture); i. the "Present Shares": one hundred ninety-nine thousand nine hundred and ninety-nine (199,999) ordinary shares in the capital of the Company owned by the Pledgor, numbered 1 through 199,997, and 199,999 and 200,000, each share having a nominal value of one Netherlands Guilder (NLG 1) or (converted into euro in accordance with section 2:178c of the Dutch Civil Code) forty-five eurocent (EUR0.45); j. the "Right of Pledge": the sixth priority right of pledge in respect of the Shares established by the execution of this deed; k. the "Secured Obligations": any and all present and future obligations and liabilities (whether actual or contingent and whether owed jointly or severally or in any other capacity whatsoever) of each of the Issuer, the Pledgor and the Company to pay an amount of money (tot voldoening van een geldsom) to the Pledgee under the Parallel Debt or the Indenture and the Notes (as defined in the Indenture), each as amended from time to time, as well as all payment obligations of the Pledgor to the Pledgee under this deed; l. the "Shares" means, collectively, the Present Shares and the Future Shares; m. "Voting Event" means the occurrence of an Event of Statutory Default of which the Pledgee has given notice to the Pledgor and the Company; n. the "2005 Indenture": the indenture dated as of the fifth day of May two thousand and five, by and among the Issuer, the Pledgor and the Company as guarantors, and JPMorgan Chase Bank, N.A., London Branch, as security trustee, trustee, transfer agent and principal paying agent, and JPMorgan Luxembourg S.A. as registrar and Luxembourg transfer and paying agent; o. the "2007 Indenture": the indenture dated as of the sixteenth day of May two thousand and seven, by and among the Issuer, the Pledgor and the Company as guarantors, and BNY Corporate Trustee Services Limited as trustee and The Bank of New York as security trustee, trustee, transfer agent and principal paying agent, and The Bank of New York (Luxembourg) S.A. as registrar and Luxembourg transfer agent and Luxembourg paying agent; and p. the "2008 Indenture": the indenture dated the tenth day of March two thousand and eight between inter alia the Note Trustee, the Pledgee and the Pledgor. Pledge of shares. Article 2. To secure the performance of the Secured Obligations, the Pledgor herebyestablishes the Right of Pledge in favor of the Pledgee, which the Pledgee hereby accepts. The Right of Pledge is one and indivisible (één en ondeelbaar). The Right of Pledge shall not be affected by one or more but not all of the Secured Obligations being discharged or the Secured Obligations being amended. The Right of Pledge includes a right of pledge over all accessory rights (afhankelijke rechten) and all ancillary rights (nevenrechten) attached to the Shares. Voting rights. Article 3. 1. The voting and other consensual rights and similar rights or powers attaching to the Shares or any part thereof (the "Voting Rights") are hereby transferred by the Pledgor to the Pledgee under the condition precedent (opschortende voorwaarde) of (i) the occurrence of a Voting Event and (ii) the termination and/or release of the Existing Rights of Pledge. This conditional transfer of Voting Rights was approved by the shareholders meeting of the Company in a written resolution adopted outside of a general meeting on the seventeenth day of September two thousand and nine. Until the occurrence of a Voting Event and subject to the termination and/or release of the Existing Rights of Pledge, the Pledgor may exercise any and all such Voting Rights, save: (a) that no such exercise may violate or be inconsistent with the express terms or purpose of this deed, the Existing Rights of Pledge, the 2005 Indenture, the Loan Agreement, the 2007 Indenture, the 2008 Indenture and/or the Indenture; (b) that no such exercise may have the effect of impairing the position or interests of the Pledgee; and (c) as set out in Article 3.2 below. 2. Upon the occurrence of a Voting Event and subject to the termination or release of the Existing Rights of Pledge: (a) any and all rights of the Pledgor to exercise the Voting Rights which it is entitled to exercise pursuant to Article 3.1 above shall cease automatically without further notice to the Pledgor being required and the Pledgee shall have the sole and exclusive right and authority to exercise such Voting Rights and shall be entitled to exercise or refrain from exercising such rights in such manner as the Pledgee (acting on the instructions of the Note Trustee) may in its absolute discretion deem fit; and (b) the Pledgee shall immediately be entitled (acting on the instructions of the Note Trustee), at any time at its sole discretion, to effect the resignation of and/or to dismiss the directors of the Company or any of them, and to appoint new directors of the Company and the Pledgor hereby undertakes to do all things and execute all documents and instruments as may be required by the Pledgee to ensure the effectiveness of any such resignations, dismissals or appointments. 3. By signing this deed, the Company confirms (and the other parties agree) that a written notice from the Pledgee (acting on the instructions of the Note Trustee) to the Company stating that a Voting Event has occurred, shall be sufficient for the Company to accept the Pledgee as being exclusively entitled to such rights and other powers which it is entitled to exercise pursuant to this Article 3 upon the occurrence of such a Voting Event and subject to the termination and/or release of the Existing Rights of Pledge. 4. In addition and without prejudice to the obligations of the Pledgor pursuant to the Indenture, each of the Pledgor and the Company agrees to notify the Pledgee and the Note Trustee immediately of any event or circumstance which could reasonably be of importance to the Pledgee and/or the Note Trustee with a view to the preservation and exercise of the Pledgee’s rights under or pursuant to this deed, such as (without limitation) the filing of a petition for the bankruptcy (faillissement) of the Pledgor, the filing of a petition for a moratorium of payments (surséance van betaling) by the Pledgor, attachment or garnishment of the Pledgor’s assets, the termination of any one of the Pledgor’s commercial activities or its dissolution. 5. Upon the occurrence of a Voting Event and subject to the termination and/or release of the Existing Rights of Pledge, the Pledgee shall have the rights which the law attributes to holders of depositary receipts, issued with a company's co-operation, of shares in its capital. 6. During the term of the Right of Pledge, the foregoing provisions of this Article 3 with respect to the Voting Rights on the Shares also apply to the Future Shares. In addition, the Pledgor and the Pledgee shall, if reasonably practicable, at the time of or, if not practicable at such time, as soon as reasonably practicable after, the acquisition of such Future Shares, arrange that the attribution of the Voting Rights attaching thereto shall be ratified if that is reasonably deemed necessary, in the Pledgee's sole discretion, to enable the Pledgee (acting on the instructions of the Note Trustee) to exercise such voting rights upon the occurrence of the condition precedent as provided in Article 3.1 of this deed. If such ratification is, at the Pledgee's sole discretion, not obtained in time, the Pledgor shall fully co-operate in the taking of such other reasonable measures relating to such transfer of voting rights as are proposed by the Pledgee (acting on the instructions of the Note Trustee). Authority to collect. Article 4. 1. The authority to collect dividends, distributions from reserves, repayments of capital and all other distributions and payments in any form, which, at any time, during the term of the Right of Pledge, become payable in respect of any one or more of the Shares, shall accrue to the Pledgee, as provided for in Section 3:246 of the Dutch Civil Code, subject to the termination and/or release of the Existing Rights of Pledge. 2. In derogation of the provisions of Article 4.1 above, the Pledgee hereby grants approval to the Pledgor to collect all dividends, distributions from reserves, repayments of capital and all other distributions and payments in any form, which, at any time, during the term of the Right of Pledge, become payable on any one or more of the Shares, subject to the termination and/or release of the Existing Rights of Pledge. 3. The Pledgee (acting on the instructions of the Note Trustee) may terminate the authorization mentioned in Article 4.2 above upon occurrence of an Event of Default only. Termination of the authorization is made by written statement to that effect, by the Pledgee to the Pledgor, copied to the Company. Further obligations of the Pledgor. Article 5. The Pledgor assumes the following obligations vis-à-vis the Pledgee: a. on first demand in writing from the Pledgee (acting on the instructions of the Note Trustee), the Pledgor shall take all actions, and draw up and sign all supplementary documents as the Pledgee may consider necessary or desirable for the performance of the Pledgor's obligations under this deed, and to fully cooperate so as to enable the Pledgee to exercise his rights, with due regard to the relevant provisions of the Existing Rights of Pledge; b. the Pledgor shall, on first demand from the Pledgee (acting on the instructions of the Note Trustee), submit to the Pledgee all requested reasonable information and data with respect to the Shares; c. during the term of the Right of Pledge, the Pledgor shall not alienate, pledge or in any other way encumber the Shares (depositary receipts for) shares and/or rights to acquire (depository receipts for) shares in the capital of the Company without the prior written consent of the Pledgee (acting on the instructions of the Note Trustee) except for an encumbrance permitted in accordance with the provisions of the Indenture; d. the Pledgor shall with due regard to the relevant provisions of the Existing Rights of Pledge provide that the (depositary receipts for) Future Shares and/or rights to acquire (depositary receipts for) Future Shares in the capital of the Company it acquires after execution of this deed shall be pledgeable, and that the transferability thereof shall not be more cumbersome than the transferability of the Shares; e. whenever the Pledgor is aware that the Company is involved in the preparation of a legal merger or demerger as a result of which the Company would cease to exist, the Pledgor shall inform the Pledgee and the Note Trustee thereof in writing immediately; f. whenever the Pledgor is aware that actions have been taken for the winding-up, dissolution, administration, bankruptcy, suspension of payments or reorganization of the Company, the Pledgor shall inform the Pledgee and the Note Trustee thereof in writing immediately. Warranties.
